
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Hall of New York
			 (for himself, Mr. Welch,
			 Ms. Kaptur,
			 Mr. Arcuri,
			 Mr. Higgins,
			 Mr. Rothman of New Jersey,
			 Mr. Burton of Indiana,
			 Ms. Hirono,
			 Ms. Linda T. Sánchez of California,
			 Ms. Baldwin, and
			 Ms. Loretta Sanchez of California)
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Urging the Secretary of the Treasury to
		  take certain actions under the Emergency Economic Stabilization Act of 2008 to
		  protect the interests of the taxpayer, and for other purposes.
	
	
		Whereas Congress passed the Troubled Assets Relief Program
			 in October, 2008, with the intent to prevent a collapse of the credit
			 markets;
		Whereas since the approval of TARP more than
			 $350,000,000,000 has been spent without sufficient oversight or taxpayer
			 protections;
		Whereas the national unemployment rate is the highest it
			 has been for 16 years and the national foreclosure rate is the highest is has
			 been in 3 decades;
		Whereas Citigroup alone has received at least
			 $45,000,000,000 in taxpayer funding through the TARP funds;
		Whereas Citigroup has recently purchased a $50,000,000
			 foreign-built, luxury corporate jet, despite the fact that the company’s
			 continued survival has been dependent on the American taxpayer for the last
			 several months;
		Whereas in these difficult times it is unfathomable to
			 imagine that taxpayer dollars are being used to buy a high-end corporate
			 jet;
		Whereas the previous Secretary of the Treasury has failed
			 to prevent TARP recipients like Citigroup from spending money contrary to
			 congressional intent; and
		Whereas under TARP, the Secretary of the Treasury alone
			 has the authority to restrict who may receive money under the program and what
			 a company may do with the money once they receive it: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)strongly urges the
			 Secretary of the Treasury to halt the purchase of a luxury corporate jet by
			 Citigroup or require Citigroup to reimburse the Treasury for its cost;
			(2)strongly urges the
			 Secretary of the Treasury to use his authority under Emergency Economic
			 Stabilization Act of 2008 to require TARP recipients to spend the taxpayers’
			 money to help homeowners, small businesses, and others hurt by the recession;
			 and
			(3)strongly urges the
			 Secretary of the Treasury to place further restrictions on TARP recipients to
			 limit executive compensation, golden parachutes, and unnecessary corporate
			 perks like private planes, spa vacations, bonuses, rugs, and newly renovated
			 offices.
			
